 



EXHIBIT 10.27
ABITIBI CONSOLIDATED U.S.
SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN (SERP)
AS AMENDED AND RESTATED
EFFECTIVE January 1, 2007

                          ABITIBI-CONSOLIDATED INC.    
 
                        /s/ [ILLEGIBLE]                   Date       Signature  
 
 
      Title:        
 
         
 
   
 
                        /s/ [ILLEGIBLE]                   Date       Signature  
 
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



          Table of Contents          
Section 1 - Purpose
    1  
 
       
Section 2 - Definitions
    3  
 
       
Section 3 - Eligibility
    11  
 
       
Section 4 - Contributions
    13  
 
       
Section 5 - Normal Retirement and Postponed Retirement Benefits
    14  
 
       
Section 6 - Early Retirement Benefits
    15  
 
       
Section 7 - Disability
    16  
 
       
Section 8 - Form of Pension
    17  
 
       
Section 9 - Death Prior to Retirement
    29  
 
       
Section 10 - Termination of Employment
    31  
 
       
Section 11 - Increase in Benefits under Qualified Pension Plan
    37  
 
       
Section 12 - Commutation of Benefits
    38  
 
       
Section 13 - Service Outside United States
    39  
 
       
Section 14 - Conditions for Payment
    40  
 
       
Section 15 - General Provisions
    42  
 
       
Section 16 - Administration
    45  
 
       
Section 17 - Future of the Plan
    46  

         
Appendix A
  List of Participating Subsidiaries or Associated Companies.   A-l
 
       
Appendix B
  Additional Credited Service or Credited Service Date.   B-l
 
       
Appendix C
  Executive Employee who held an MSBA and elected to convert his defined benefit
entitlement under the prior Abitibi-Price Inc. Registered Pension Plan to a
defined contribution entitlement on January 1, 1996   C-l
 
       
Appendix D
  Formula for calculating the interest rate assumption under Section 2.12 for
lump sum benefit payments made after May 6, 2007   D-l

 



--------------------------------------------------------------------------------



 



Section 1 – Purpose

1.01   The purpose of this Supplemental Executive Retirement Plan (hereinafter
the “SERP”) is to provide special retirement benefits to Executive Employees
eligible to become a participant thereunder, in accordance with the terms and
provisions of this document. Such special retirement benefits are in addition to
those payable from any qualified pension plan of Abitibi Consolidated Sales
Corporation or any subsidiary or associated company listed in Appendix A.   1.02
  This SERP was established, effective as of January 1, 1999, and as of such
date replaced and cancelled the application of the individual supplementary
retirement benefits agreement known as Memorandum Supplemental Benefit Agreement
(“MSBA”) in the case of an Executive Employee who was a former Abitibi-Price
Sales Corporation employee and of the Stone-Consolidated Corporation Senior
Management Retirement Plan (SMRP) in the case of an Executive Employee who was a
former Stone- Consolidated Corporation employee. For greater certainty, this
SERP shall not apply to or otherwise modify supplemental retirement benefits
payable or the terms and conditions for payment of such benefits to any former
Executive Employee who has retired from or otherwise terminated his employment
with the Corporation or its predecessors or their affiliates prior to the
effective date of the SERP, nor will it apply to an Executive Employee who, in
accordance with Section 3 hereof, has elected to not participate in this SERP.
The provisions of this SERP were amended by an Amendment No. One, effective
January 1, 2005, to comply with U.S. Internal Revenue Code (I.R.C.)
Section 409A. The provisions of this restated SERP document are adopted,
effective as of January 1, 2007, to comply with I.R.C. Section 409A as
interpreted by the U.S. Treasury Department Regulations thereunder, (most of
which were promulgated in 2007). This SERP is intended to be maintained and
operated in accordance with I.R.C. Section 409A and the U.S. Treasury Department
Regulations thereunder.   1.03   The provisions of this restated SERP are
effective as of January 1, 2007, unless stated otherwise herein.

1



--------------------------------------------------------------------------------



 



1.04   The name of the Plan shall be the “Abitibi Consolidated U.S. Supplemental
Executive Retirement Plan”.

2



--------------------------------------------------------------------------------



 



Section 2 — Definitions
In this SERP, the following words and phrases shall have the following meaning,
respectively, unless a different meaning is specifically required by the
context:

2.01   “Actuarial Equivalent Value” shall mean a value deemed to be equal to
another value, as determined on a basis of the SERP provisions in effect on the
date such determination is being made. The Actuarial Equivalent Value of a
benefit of a Participant under this SERP shall be determined in the same manner
and using the same assumptions as those used or that would be used for similar
purposes under the Abitibi Consolidated U.S. Retirement Plan (for Salaried and
Certain Non-Bargaining Hourly Employees).       For greater certainty, in
determining the Actuarial Equivalent Value of a benefit, account shall not be
taken of the income tax consequences that would arise to the recipient of the
benefit.   2.02   “Additional Voluntary Contribution” shall mean a contribution,
other than a required contribution, which may be made by a Participant under a
Qualified Pension Plan of the Corporation.   2.03   “Average Pensionable
Earnings” shall mean, in respect of a Participant, the sum of:

  a)   the average of the Participant’s monthly base salary during the sixty
(60) consecutive months within the one hundred and twenty (120) months of
continuous employment immediately preceding his retirement or termination of
employment during which such base salary was the highest, multiplied by twelve
(12); plus     b)   the average of the Participant’s annual bonus earned in the
five (5) years, whether consecutive or not, within the ten (10) years of
continuous employment immediately preceding his retirement, disability, or
termination of employment, during which such annual bonus was the highest. For
greater certainty, the term “bonus” shall refer to an award paid under the
Corporation’s annual incentive plan as may be adopted from time to time and
shall exclude any special bonus not paid

3



--------------------------------------------------------------------------------



 



      under an annual incentive plan, any amount payable under any long-term
incentive plan of the Corporation, or any stock option benefit.

2.04   “Basic Pension” shall mean the annual lifetime pension which the
Participant would otherwise be entitled to receive from time to time pursuant to
any Qualified Pension Plan, in regards to the period of Credited Service
recognized for purposes of this SERP or that would be so recognized for purposes
of this SERP in absence of the 35 year limit on Credited Service as per
Section 2.08, but limited to the period of Credited Service actually recognized
in the Qualified Pension Plan. It shall be assumed that such annual pension is
payable from the same date as supplementary benefits commence to be paid under
this SERP and is calculated on the basis of the following assumptions:

  a)   where the Qualified Pension Plan is a defined benefit pension plan:

  i)   the annual pension is in the form of a pension payable under the normal
form provided for under the Qualified Pension Plan, or if the Participant elects
an optional form in accordance with Section 8.03, the annual pension payable
under such optional form;     ii)   the Participant has made no Additional
Voluntary Contribution; and     iii)   the amount of the Basic Pension shall be
determined according to the formula under the Qualified Pension Plan regardless
of any reduction in benefits that may be applied, by operation of statute or
otherwise, as a result of the funded status of such Qualified Pension Plan on
the date of such determination (it being understood that, where the Qualified
Pension Plan is a defined benefit pension plan, the foregoing assumption shall
also be applicable to the determination of the amount of survivor pension
payable to the Spouse under the Qualified Pension Plan following the death of
the Participant (or any survivor pension that would have been payable had the
benefits under the Qualified Pension Plan not been commuted or paid in the form
of a lump sum payment) as referred to in Section 8, and any amount payable under
the Qualified Pension Plan to the

4



--------------------------------------------------------------------------------



 



      Participant’s estate or any designated beneficiary following the death of
the Participant (or any amount that would have been payable had the benefits
under the Qualified Pension Plan not been commuted or paid in a lump sum
payment) as referred to in Section 8; and

  b)   where the Qualified Pension Plan is a defined contribution pension plan,
an annual pension which is the Actuarial Equivalent, based on the assumptions in
Section 2.01 and the form of pension described in paragraph a) of this
Section 2.04, of the amount accumulated since January 1, 1999 by the Participant
under the Qualified Pension Plan, excluding his Additional Voluntary
Contributions, as of the date of his retirement, death or termination of
employment with the Corporation; and     c)   where the Qualified Pension Plan
is the Abitibi Consolidated U.S. 401(k) Plan for Salaried Employees or any other
401(k) plan maintained by a sponsor listed in Appendix A of this document, an
annual pension which is the Actuarial Equivalent, based on the assumptions in
Section 2.01 and the form of pension referred to in paragraph a) of this
Section 2.04, of the amount that would have accumulated since January 1, 1999 by
the Participant under the Qualified Pension Plan, excluding his voluntary
contributions, if he had participated in the plan each year so as to receive the
maximum contribution from the Corporation, and invested all of his contributions
in the Abitibi Consolidated U.S. 401(k) Plan for Salaried Employees American
Century Stable Value Fund (or a stable value investment option that replaces
this fund), as of the date of his retirement, death or termination of employment
with the Corporation; and     d)   in the case of an Executive Employee who is a
former Abitibi-Price Inc. employee who held a MSBA and who elected to convert
his defined benefit entitlement under Abitibi-Price Inc.’s Registered Pension
Plan to a defined contribution entitlement, a list of such Executive Employees
being attached hereto as Appendix C, the Basic Pension in respect of such
Participant shall be determined as if the Participant had elected not to convert
his defined benefit entitlement

5



--------------------------------------------------------------------------------



 



      under Abitibi-Price Inc.’s Registered Pension Plan and such defined
benefit entitlement has been determined in accordance with the provisions in
effect on January 1, 1996 of the Abitibi-Price Inc.’s Registered Pension Plan
and in accordance with the assumptions and the form of pension described in
paragraph a) of this Section 2.04; and     e)   in all cases, where a
Participant’s entitlement under the Qualified Plan has been divided between the
Participant and his Spouse or former Spouse as a result of divorce, separation
or annulment of marriage, his Basic Pension shall be determined as if no such
division of his entitlement had occurred.

2.05   “Change of Control” shall have the meaning described in Treas. Reg.
§1.409A-3(i)(5), i.e., a change in the ownership of the Corporation of more than
fifty percent (50%), a change in the effective control of the Corporation of
thirty percent (30%) or more, or the sale of a substantial portion of the
Corporation’s assets.   2.06   “Continuous Service” shall mean a Participant’s
uninterrupted period of employment, with the Corporation or with a predecessor
company, deemed to have commenced on the first day of the month coinciding with
or immediately following the Participant’s hiring date by the Corporation, or
deemed to have commenced on the Participant’s hiring date by such predecessor
company, as the case may be; for such purpose a predecessor company shall mean
Donohue Industries Inc. or any other company considered to be a predecessor
company for such purpose. The continuous service of a Participant shall not be
interrupted as a result of any absence due to disability, which was approved by
the Corporation, or due to temporary absence other than as a result of
disability, which was approved by the Corporation.       For Participants hired
on or after January 1, 2002, Continuous Service shall mean a Participant’s
uninterrupted period of employment with the Corporation deemed to have commenced
on the Participant’s hiring date.       Continuous Service shall be measured in
years with proportional allowance for non-completed years.

6



--------------------------------------------------------------------------------



 



2.07   “Corporation” means Abitibi-Consolidated Inc. and its affiliated
companies, or any subsidiary of the Corporation or associated company, provided
however, that any reference in this SERP to action to be taken, consent,
approval or opinion to be given, decision to be made or discretion to be
exercised by the Corporation shall refer to Abitibi-Consolidated Inc., or its
successor, acting through its Board of Directors or any person or persons
authorized to act on behalf of the Corporation for the purposes of this SERP, in
accordance with the normal practices of the Corporation.   2.08   “Credited
Service” shall mean the Participant’s period of Continuous Service, following
the Participant’s hiring date by the Corporation. However, with respect to those
Executive Employees who were previously employed by Donohue Industries Inc.,
credited service shall begin on June 1, 1998. For greater certainty, Credited
Service shall not include any period of service recognized as credited service
under any other nonqualified pension plan sponsored by the Corporation other
than this SERP.       Subject to the approval of the Human Resources and
Compensation Committee of the Board of Directors of the Corporation, the
Corporation may also recognize, for newly hired Executive Employees or any short
service Executive Employees, additional service up to a maximum of five
(5) years for purposes of calculating the Participant’s Continuous and Credited
Service, such additional service being as described in Appendix B hereto, as
updated from time to time. Effective from August 23, 2000, such additional
service shall be vested with the Participant on a basis established by the
Corporation.       Subject to the approval of the Human Resources and
Compensation Committee of the Board of Directors of the Corporation, the
Corporation may also recognize for Executive Employees who were previously
employed by Donohue Industries Inc., additional service as described in
Appendix B hereto, such additional service to be vested only on the dates
specified in Appendix B.       Credited Service shall be measured in years with
proportional allowance for non-completed years. Total years of Credited Service
under this SERP and under all other unregistered or nonqualified pension plans
sponsored by the Corporation shall not exceed 35.

7



--------------------------------------------------------------------------------



 



2.09   “Early Retirement Date” shall mean the first day of the month immediately
following the date on which the Participant elects to retire early in accordance
with Section 6 hereof, provided he is then at least 55 years of age.   2.10  
“Effective Date” shall mean January 1, 1999. The effective date of this restated
SERP is January 1, 2007.   2.11   “Executive Employee” shall mean an executive
employee considered as such by the Corporation and who is eligible for
participation in this SERP in accordance with Section 3 herein.   2.12   “Lump
Sum Assumptions” shall mean an interest rate and mortality table used to
determine the value of a lump sum distribution under Section 8 or Section 10.
The interest rate for a lump sum distribution paid before January 1, 2007 shall
be based upon Abitibi-Consolidated Inc.’s (ACI’s) after tax cost of debt derived
in accordance with ACI’s administrative policies. ACI’s treasury department will
furnish such rate on an annual basis. The interest rate for lump sum
distributions paid during the period from January 1, 2007 to May 6, 2007 shall
be five and five-tenths percent (5.5%). The interest rate for lump sum
distributions paid after May 6, 2007, shall be calculated by ACI’s treasury
department in accordance with the formula set forth in Appendix D (which is
similar to the way the interest rate for a letter of credit for the Canadian
SERP benefit is calculated). This interest rate shall be calculated by ACI, or
its successor’s, treasury department on an annual basis. The mortality table
will be based on the underlying mortality table used for actuarial equivalent
benefit calculation purposes in the Abitibi Consolidated U.S. Retirement Plan
for Salaried and Certain Hourly-Paid Non-Bargaining Employees. However, the
table used for purposes of this Section 2.12 will be used on a sex distinct
basis instead of a blended mortality basis. Effective March 1, 2003, such table
is the sex distinct GAR94, projected to 2002, Mortality Table.   2.13   “MSBA”
shall mean the Memorandum Supplemental Benefit Agreement, an individual
supplementary benefits agreement with an Executive Employee who was a former
Abitibi-Price Sales Corporation employee.

8



--------------------------------------------------------------------------------



 



2.14   “Normal Retirement Date” shall mean the first day of the month coinciding
with or next following the month in which the Participant attains the age of
65 years.   2.15   “Participant” shall mean an Executive Employee who is
eligible to participate in this SERP in accordance with Section 3 herein.   2.16
  “Qualified Pension Plan” means any one or more pension plans sponsored by the
Corporation from time to time and qualified under Section 401 (a) of the U. S.
Internal Revenue Code. When used in respect of a Participant, this expression
shall refer to the one or more Qualified Pension Plans under which such
Participant is entitled to receive benefits following his termination of
employment, death or retirement from the Corporation with regards to the period
of Credited Service which is recognized for purposes of this SERP.   2.17  
“SERP” shall mean the Supplemental Executive Retirement Plan for Executive
Employees of Abitibi Consolidated Sales Corporation, as described in this
document and as it may be amended from time to time.   2.18   “SMRP” shall mean
Stone-Consolidated Corporation Senior Management Retirement Plan, an individual
supplementary benefits agreement of Stone-Consolidated Corporation with an
Executive Employee who was a former Stone-Consolidated Corporation employee.  
2.19   “Spouse” shall mean the person who satisfies the definition of spouse as
defined under the Qualified Pension Plan of which the Participant is a member at
the time the spousal status needs to be determined, or would have been a member
had his benefits not been commuted or paid in a lump sum.       Spousal status
shall be determined on the day proceeding the date of death of the Participant
or on the day when the Participant commences receiving his supplementary
retirement allowance, whichever occurs first.

9



--------------------------------------------------------------------------------



 



For the purpose of this SERP, unless the context indicates otherwise, references
to the masculine include the feminine and vice versa and references to the
singular include the plural and vice versa.

10



--------------------------------------------------------------------------------



 



Section 3 — Eligibility

3.01   An Executive Employee who is in the service of the Corporation on the
Effective Date shall be eligible to become a Participant of this SERP as of the
Effective Date subject to the following conditions:

  a)   An Executive Employee who was a former Abitibi-Price Sales Corporation
employee and who was party to an MSBA providing for supplementary retirement
benefits may elect to become a Participant under this SERP as of the Effective
Date. Upon such election, he shall cease to accrue benefits under such
individual agreement and shall no longer be entitled to any benefits thereunder.
If he elects not to participate in this SERP, he shall forever forfeit his
entitlement to participate hereunder and will continue to accrue and be entitled
to supplementary pension benefits in accordance with the terms and provisions of
his MSBA.     b)   An Executive Employee who is a former Stone-Consolidated
Corporation employee and who participated in an SMRP may elect to become a
Participant under this SERP as of the Effective Date. Upon such election, he
shall cease to accrue benefits under the SMRP and shall no longer be entitled to
benefits thereunder and shall become a Participant in this SERP as of the
Effective Date. If he elects to not become a Participant in this SERP, he will
forever forfeit his entitlement to participate hereunder and will continue to
accrue and be entitled to supplementary pension benefits in accordance with the
terms and provisions of the SMRP.     c)   In the case of an Executive Employee
who was in the service of Abitibi Consolidated Sales Corporation or any
subsidiary or associated company listed in Appendix A as of the Effective Date
but was not party to an MSBA with Abitibi- Price Sales Corporation providing for
supplementary pensions or did not participate in an SMRP, or in the case of an
employee of Abitibi Consolidated Sales Corporation or any subsidiary or
associated company listed in Appendix A who becomes classified as an Executive
Employee after the Effective Date, such Executive Employee shall become eligible
to participate under this SERP upon:

11



--------------------------------------------------------------------------------



 



  i)   completion of at least two years in a senior position of the Corporation
and demonstration of superior performance; and     ii)   designation in writing
by the Chief Executive Officer of the Corporation.

Participation shall commence as of the date determined in such designation. At
the discretion of the Chief Executive Officer of the Corporation, the two-year
requirement in part i) above may be waived.

  d)   Executive Employees who are employed for a temporary period to complete
functions relating to the merger of Abitibi-Price Sales Corporation and/or
Stone-Consolidated Corporation shall not be eligible to participate in this
SERP, unless provided otherwise in a severance compensation agreement with the
Corporation.

3.02   The election referred to in Section 3.01 a) or 3.01 b) above shall be
made at such time and in such form as determined by the Corporation.   3.03   An
Executive Employee who has become a Participant under this SERP in accordance
with this Section 3 shall remain a Participant as long as he continues to be
entitled to receive benefits hereunder.   3.04   In the event that a Participant
remains an employee of the Corporation but ceases to be classified as an
Executive Employee, and unless he is otherwise designated by the Corporation as
eligible to continue to accrue Credited Service under this SERP, the benefits
otherwise payable to or in respect of such Participant under this SERP shall be
payable as of the Participant’s retirement, death or termination of employment,
as the case may be, but shall be based on such Participant’s Credited Service
and Average Pensionable Earnings up to the date he ceases to be classified as an
Executive Employee or as of such later date specified by the Corporation.

12



--------------------------------------------------------------------------------



 



Section 4 — Contributions

4.01   No contribution shall be required from a Participant in respect of
benefits payable under this SERP.   4.02   The Corporation shall pay the full
cost of the benefits provided under the SERP.

13



--------------------------------------------------------------------------------



 



Section 5 — Normal Retirement and Postponed Retirement Benefits

5.01   A Participant who retires on his Normal Retirement Date shall be entitled
to receive an annual supplementary retirement allowance payable in equal monthly
installments and commencing on his Normal Retirement Date in an amount equal to
the excess, if any, of a) over b) below:

  a)   2% of his Average Pensionable Earnings multiplied by his number of years
of Credited Service;     b)   his Basic Pension from the Qualified Pension Plan,
or where such Basic Pension has been commuted, the Basic Pension he would have
received if such commutation had not taken place.

5.02   In the event a Participant remains in the employ of the Corporation after
his Normal Retirement Date, he shall be entitled to receive an annual
supplementary retirement allowance, payable in equal monthly installments and
commencing on the first day of the month following his actual lifetime
supplementary retirement allowance benefit commencement date, equal to the
amount determined in accordance with Section 5.01, and based on his Credited
Service and Average Pensionable Earnings as of his Normal Retirement Date, and
his Basic Pension as of his actual lifetime supplementary retirement allowance
benefit commencement date.

14



--------------------------------------------------------------------------------



 



Section 6 — Early Retirement Benefits

6.01   A Participant may retire prior to his Normal Retirement Date, provided he
is then at least 55 years of age and has completed at least 2 years of
Continuous or Credited Service. For the purpose of this SERP, his Early
Retirement Date shall be the first day of the month coinciding with or next
following the date on which the Participant retires.   6.02   Where the
Participant is at least 58 years of age and the sum of his age and years of
Continuous or Credited Service totals at least 80, such Participant shall be
entitled to an annual supplementary retirement allowance, payable in equal
monthly installments, determined in accordance with Section 5.01 and commencing
on his Early Retirement Date.   6.03   A Participant other than a Participant
referred to in Section 6.02 who retires early in accordance with Section 6.01
shall be entitled to receive an annual supplementary retirement allowance,
payable in equal monthly installments, and commencing on his Early Retirement
Date in an amount equal to the excess, if any, of a) over b) below:

  a)   2% of his Average Pensionable Earnings multiplied by his number of years
of Credited Service, such amount to be reduced by 0.5% multiplied by the number
of months that his Early Retirement Date precedes:

  i)   where the Participant has completed at least 20 years of Continuous or
Credited Service, the date at which the Participant would first have qualified
for an unreduced supplementary retirement allowance in accordance with
Section 6.02 hereof had he continued in the plan;     ii)   where the
Participant has not completed 20 years of Continuous or Credited Service, age
65.

  b)   his Basic Pension from the Qualified Pension Plan, or where such Basic
Pension has been commuted or paid in a lump sum, the Basic Pension he would have
received if such commutation or lump sum payment had not taken place.

15



--------------------------------------------------------------------------------



 



Section 7 — Disability

7.01   During a period of disability entitling the Participant to either receive
(i) disability benefits under U.S. Social Security or (ii) disability benefits
under a long-term disability plan maintained by the Corporation from time to
time, such Participant shall continue to accrue Credited Service for the purpose
of this SERP. During such period, the Participant shall be deemed to receive a
base salary equal to the annual rate of base salary he was receiving immediately
prior to his becoming disabled.   7.02   If the Participant, for any reason,
ceases to be eligible to receive benefits under the short-term or long-term
disability plan maintained by the Corporation prior to his Normal Retirement
Date and within such period as determined by the Corporation:

  a)   the Participant returns to active employment with the Corporation, then
at the date of his subsequent termination, death or retirement, he shall be
entitled to supplementary retirement benefits calculated in accordance with the
provisions of this SERP, taking into account the provisions of Section 7.01
above, or     b)   the Participant does not return to active employment with the
Corporation then, he will be deemed to have terminated his employment or retired
for the purposes of this SERP as of the day he ceases to be eligible to receive
benefits from the disability plans maintained by the Corporation and his
supplementary retirement benefits shall be calculated based on the provisions of
this SERP, taking into account the provisions of Section 7.01 above.

7.03   A Participant whose period of disability continues until his Normal
Retirement Date shall be deemed to have retired on his Normal Retirement Date
for the purpose of this SERP.   7.04   In the event of the death of a
Participant who is accumulating Credited Service while in receipt of disability
benefits as provided in Section 7.01 hereof, the benefits payable under this
SERP shall be determined in accordance with the terms of Section 9 hereof as if
he died while in service of the Corporation.

16



--------------------------------------------------------------------------------



 



Section 8 — Form of Pension

8.01   This Section 8.01 shall only apply to a supplementary retirement
allowance that started prior to January 1, 2005. Such an annual supplementary
retirement allowance payable to a Participant under this SERP shall be paid
during the lifetime of the Participant. Following the death of the Participant
while in receipt of such supplementary retirement allowance, the Participant’s
Spouse shall be entitled to receive during his or her lifetime an annual
supplementary survivor allowance, payable in equal monthly installments, and
commencing on the first day of the month following the month in which the
Participant dies, equal to the excess of a) over b) below:

  a)   50% of the annual supplementary retirement allowance that would have been
payable to the Participant under this SERP at the time of his death, if such
supplementary allowance had not been reduced by the Participant’s Basic Pension;
    b)   any survivor pension payable to the Spouse under the Qualified Pension
Plan following the death of the Participant, or any survivor pension that would
have been payable had the benefits under the Qualified Pension Plan not been
commuted or paid in a lump sum. Where the Qualified Pension Plan is a plan as
defined in Section 2.04 b) or c), the survivor pension payable to the Spouse
shall be equal to 50% of the Participants Basic Pension as defined in
Section 2.04.

8.02   This Section 8.02 shall only apply to a supplementary retirement
allowance that started prior to January 1, 2005. If a Participant, who does not
have a Spouse at the start of his supplementary retirement allowance dies before
120 monthly payments of the supplementary retirement allowance have been paid to
him, his estate shall receive a lump sum which is the Actuarial Equivalent of
the excess of a) over b) below:

  a)   the balance of the 120 monthly payments of the supplementary retirement
allowance that would have been payable to the Participant under this SERP at the
time of his death if such supplementary allowance had not been reduced by the
Participant’s Basic Pension;



17



--------------------------------------------------------------------------------



 



  b)   any amount payable under the Qualified Pension Plan to his estate or any
designated beneficiary following the death of the Participant, or any amount
that would have been payable had the benefits under the Qualified Pension Plan
not been commuted or paid in a lump sum. Where the Qualified Pension Plan is a
plan as defined in Section 2.04 b) or c), the amount that would have been
payable to his estate or any designated beneficiary following the death of the
Participant, had the Participant elected to receive his Basic Pension as defined
in Section 2.04 as a life annuity with 120 payments guaranteed.

8.03   Optional Form of Pension

          This Section 8.03 shall only apply to a supplementary retirement
allowance that started prior to January 1, 2005 or a lump sum payment that was
made prior to January 1, 2005.

  a)   Instead of receiving his supplementary retirement allowance in accordance
with the normal form of payment described in Sections 8.01 and 8.02, a
Participant may elect to receive his supplementary retirement allowance payable
under this SERP under one of the optional forms determined by the Corporation as
eligible for the purpose of this SERP. In such a case, the Participant must
elect the same optional form for purpose of his benefits under the Qualified
Pension Plans. However, in the case where the Qualified Pension Plan is a plan
as defined in Section 2.04 a) for which the Participant elects a lump sum form
of payment or a plan as defined in Section 2.04 b) or c), the Participant will
be deemed to have elected the same form of payment that is elected for purposes
of this SERP.         If the Participant elects an optional form of pension,
then the amount of his annual supplementary retirement allowance, prior to
applying the offset for his Basic Pension, shall be adjusted on an Actuarial
Equivalent Value basis.     b)   If a Participant who is an active Participant
or who is accruing credited service on March 1, 2003 or becomes an active
Participant after March 1, 2003, retires or terminates employment under
Sections 5, 6, or 10 of the SERP on or after March 1, 2003, and prior to
January 1, 2005, then such Participant shall be

18



--------------------------------------------------------------------------------



 



entitled to elect to receive the value of his total benefit payable from this
SERP in the form of a lump sum payment in lieu of a lifetime supplementary
retirement allowance or any further lifetime supplementary allowance payments.
If a Participant retires directly from active employment pursuant to Section 5
or 6, then the election and payment of this lump sum will not be available until
two years after such Participant’s lifetime supplementary retirement allowance
benefit commencement date. Furthermore, upon a Participant’s initial lifetime
supplementary retirement allowance benefit commencement date an election of a
monthly annuity will occur in accordance with this Section 8 and will continue
until such time the Participant may elect to receive the lump sum value of his
pension as defined in this Section 8.03 b).
If a Participant voluntarily terminates employment pursuant to Section 10.01
prior to January 1, 2005, then such Participant will have the option to elect to
receive the lump sum value of his pension as defined in this Section 8.03 b)
upon his lifetime supplementary retirement allowance benefit commencement date
or two years after such voluntary termination, if later.
If a Participant involuntarily terminates employment pursuant to Section 10.02
prior to January 1, 2005, then such election and payment of a lump sum will not
be available until two years after such Participant’s termination date. If such
Participant chooses not to elect the lump sum at the end of the SERP’s two-year
non-compete agreement, then such Participant will only have such option again
upon his lifetime supplementary retirement allowance benefit commencement date.
To receive a lump sum payment, a Participant who retired or otherwise terminated
employment prior to January 1, 2007 must request the lump sum payment option, in
writing, at least one year prior to the payment.
The lump sum payment will be calculated as of the first day the Participant is
eligible for such payment. No interest will be credited to the lump sum amount

19



--------------------------------------------------------------------------------



 



for the period between the date of the calculation and the date of the actual
payment. Furthermore, such calculation will be based upon the Lump Sum
Assumptions as defined in Section 2.12. For a voluntary termination, such Lump
Sum Assumptions shall be those in effect at the time of the Participant’s
lifetime supplementary retirement allowance benefit commencement date or at the
end of the SERP’s two-year non-compete agreement, if later. For an involuntary
termination, such Lump Sum Assumptions shall be those in effect at the end of
the SERP’s two-year non-compete agreement, unless such Participant chooses not
to elect the lump sum at the end of such two-year period, but later decides to
elect such option upon his lifetime supplementary retirement allowance benefit
commencement date, in which event, the Lump Sum Assumptions will be those in
effect at his lifetime supplementary retirement allowance benefit commencement
date.
Payments under this Section 8.03 b) are subject to the conditions as set forth
in Section 14. If the Participant requests the lump sum payment, then the
payment is made and the Corporation does not have the power to refuse payment
unless any of the conditions set forth in Section 14 are violated.

8.04   Form of Pension for a Married Participant whose Supplementary Allowance
Starts After December 31, 2004 and before January 1, 2007.

          This Section 8.04 shall apply in determining any supplementary
retirement allowance that starts after December 31, 2004 and before January 1,
2007 for a married Participant who is entitled to elect the immediate
commencement of a supplementary retirement allowance under Section 5 or
Section 6 of this SERP (because the Participant is married Participant, retires
at age 55 or older and has completed at least two years of Continuous or
Credited Service). The amount of the married Participant’s supplementary
retirement allowance shall be equal to the Participant’s supplementary
retirement allowance, calculated under Section 5 or Section 6, whichever is
applicable, payable in the form of monthly supplementary retirement allowance
for the Participant’s life with a 50% Spouse supplementary retirement allowance,
payable for the Spouse’s life after the Participants death. The Participant’s
monthly supplementary retirement

20



--------------------------------------------------------------------------------



 



allowance shall be payable to the Participant starting on (or as of) the first
day of the month coinciding with or immediately following the Participants
retirement. Effective from January 1, 2005 to December 31, 2006, this SERP shall
conclusively presume that such a Participant irrevocably elected the time and
form of payment described above. Therefore, the Participant cannot elect any
other time or form of payment. If the married Participant is age 55 or older,
but not age 65, his or her supplementary retirement allowance starting date
shall be deemed to be Participant’s Early Retirement Date under Section 6.01
hereof. If the married Participant retires on his 65th birthday, his or her
supplementary retirement allowance starting date shall be deemed to be the
Participant’s Normal Retirement Date under Section 5.01 hereof. If the married
Participant retires after his or her 65th birthday, his or her supplementary
retirement allowance starting date shall be deemed to be the Participant’s
actual supplementary retirement allowance benefit commencement date under
Section 5.02 hereof.
          The married Participant’s supplemental retirement allowance shall be
paid for twenty-four (24) months, unless the Participant dies during such
twenty-four month period. If the Participant dies while in receipt of such
monthly supplementary retirement allowance payments, or before the second
anniversary of the start of his or her monthly supplementary retirement
allowance payments, the Participant’s Spouse shall automatically be entitled to
receive a lump sum payment, calculated in accordance with Section 2.12,
equivalent to an immediate monthly lifetime supplementary survivor allowance
which is an income amount equal to the excess of a) over b) below:

  a)   50% of the monthly supplementary retirement allowance that would have
been payable to the Participant under this SERP at the time of his death,
provided such supplementary allowance had not been reduced by the Participant’s
Basic Pension;     b)   any survivor pension payable to the Spouse under the
Qualified Pension Plan following the death of the Participant, or any survivor
pension that would have been payable had the benefits under the Qualified
Pension Plan not been commuted or paid in a lump sum. Where the Qualified
Pension Plan is a plan as

21



--------------------------------------------------------------------------------



 



      defined in Section 2.04 b) or c), the survivor pension payable to the
Spouse shall be equal to 50% of the Participants Basic Pension as defined in
Section 2.04.

          If the married Participant was an officer of the Corporation, his or
her initial supplementary retirement allowance payment shall be made on the
first day of the seventh month immediately following the married Participant’s
retirement. The amount of this initial supplementary retirement allowance shall
be equal to seven (7) times the amount of the married Participant’s monthly
supplementary retirement allowance. The married Participant’s supplemental
retirement allowance shall be paid for an additional seventeen (17) months,
unless the Participant dies during the twenty-four (24) month period starting
with the date of his retirement, in which event, the lump sum payment to the
Participant’s Spouse described in the immediately preceding paragraph shall be
made on or as soon as reasonably practicable after the Participant’s death.
          If the Participant’s Spouse dies before the Participant’s death, no
survivor’s supplementary retirement allowance or other death benefit shall be
payable under this SERP.
          On or as soon as reasonably practicable after the second anniversary
of the start of the Participant’s twenty-four (24) months of supplementary
retirement allowance payments, a lump sum amount shall be paid to the
Participant, if then living, equal to the Participant’s then total benefit under
this SERP, calculated in accordance with Section 2.12 hereof. This lump sum
payment shall be paid to the Participant in lieu of any other benefit payments
of any kind under this SERP. If the Participant was an officer of the
Corporation whose supplementary retirement allowance payments did not start
until the first day of the seventh month immediately following his/her
retirement, the start of his supplementary retirement allowance, for this
purpose, shall be deemed to be the first day of the month coincident with or
immediately following the Participant’s retirement.
          Payments under this section 8.04 are subject to the conditions set
forth in Section 14.



22



--------------------------------------------------------------------------------



 



    8.04A Form of Pension for a Married Participant whose Supplementary
Allowance Starts After December 31, 2006.

          This Section 8.04A shall apply in determining any supplementary
retirement allowance that starts after December 31, 2006 for a married
Participant who is entitled to the immediate commencement of a supplementary
retirement allowance under Section 5 or Section 6 of this SERP (because the
married Participant retires, is age 55 or older and has completed two years or
more of Continuous or Credited Service). The amount of the married Participant’s
supplementary retirement allowance shall be equal to the Participant’s
supplementary retirement allowance, calculated under Section 5 or Section 6,
whichever is applicable, payable in the form of a monthly supplementary
retirement allowance for the Participant’s life with a 50% Spouse supplementary
retirement allowance, payable for the Spouse’s life after the Participants
death. The Participant’s monthly supplementary retirement allowance shall be
payable to the Participant starting on (or as of) the first day of the seventh
month immediately following the Participant’s retirement. The amount of this
initial supplementary retirement allowance shall be equal to seven (7) times the
married Participant’s monthly supplemental retirement allowance. Effective from
and after January 1, 2007, this SERP shall conclusively presume that such a
Participant irrevocably elected the time and form of payment described above.
Therefore, the Participant cannot elect any other time or form of payment. If
the married Participant is age 55 or older, but not age 65, his or her
supplementary retirement allowance starting date shall be deemed to be
Participant’s Early Retirement Date under Section 6.01 hereof. If the married
Participant retires on his 65th birthday, his or her supplementary retirement
allowance starting date shall be deemed to be the Participant’s Normal
Retirement Date under Section 5.01 hereof. If the married Participant retires
after his or her 65th birthday, his or her supplementary retirement allowance
starting date shall be deemed to be the Participant’s actual supplementary
retirement allowance benefit commencement date under Section 5.02 hereof.
          If the married Participant dies during such twenty-four month period
immediately following the Participant’s retirement, the Participant’s Spouse
shall automatically be entitled to receive a lump sum payment, calculated in
accordance with Section 2.12 as of the date of the deceased Participant’s death,
equivalent to an immediate monthly lifetime supplementary survivor allowance
which is an income amount equal to the excess of a) over b) below:

23



--------------------------------------------------------------------------------



 



  a)   50% of the monthly supplementary retirement allowance that would have
been payable to the Participant under this SERP at the time of his death,
provided such supplementary allowance had not been reduced by the Participant’s
Basic Pension;     b)   any survivor pension payable to the Spouse under the
Qualified Pension Plan following the death of the Participant, or any survivor
pension that would have been payable had the benefits under the Qualified
Pension Plan not been commuted or paid in a lump sum. Where the Qualified
Pension Plan is a plan as defined in Section 2.04 b) or c), the survivor pension
payable to the Spouse shall be equal to 50% of the Participants Basic Pension as
defined in Section 2.04.

          If the Participant’s Spouse dies before the Participant’s death, no
survivor’s supplementary retirement allowance or other death benefit shall be
payable under this SERP.
          On or as soon as reasonably practicable after the first day of the
month immediately following the second anniversary of the Participant’s
retirement, a lump sum amount shall be paid to the Participant, if then living,
equal to the Participant’s then total benefit under this SERP, calculated in
accordance with the assumptions specified in Section 2.12 hereof as of the date
of the Participant’s retirement based on the Participant and, if applicable,
spouse’s nearest age as of the second anniversary of the Participant’s
retirement. This lump sum payment shall be paid to the Participant in lieu of
any other benefit payments of any kind under this SERP.
          Payments under this Section 8.04A are subject to the conditions set
forth in Section 14.

8.05   Form of Pension for an Unmarried Participant whose Supplementary
Allowance Starts After December 31, 2004 and before January 1, 2007.

          This Section 8.05 shall apply in determining any supplementary
retirement allowance or other benefit that starts after December 31, 2004 and
before January 1, 2007 for an unmarried Participant who is entitled to elect the
immediate commencement of a supplementary retirement allowance under Section 5
or Section 6 of this Plan (because the unmarried Participant retires, is age 55
or older and has at least two years or more of Continuous or Credited Service).
The amount of the unmarried Participant’s supplementary retirement allowance
shall be equal to the

24



--------------------------------------------------------------------------------



 



supplementary retirement allowance the unmarried Participant is entitled to
receive under Section 5 or Section 6, whichever is applicable, payable in the
form of a lifetime monthly supplementary allowance with 120 monthly payments of
the supplemental retirement allowance guaranteed. This supplemental retirement
allowance shall be paid to the Participant starting on (or as of) the first day
of the month coinciding with or immediately following the Participant’s
retirement. Effective from January 1, 2005 to December 31, 2006, this SERP shall
conclusively presume that such a Participant irrevocably elected the time and
form of payment described above. Therefore, the Participant cannot elect any
other time or form of payment.
          If the unmarried Participant is age 55 or older, but not age 65 or
older, his or her supplementary retirement allowance starting date shall be
deemed to be the Participant’s Early Retirement Date under Section 6.01. If the
unmarried Participant retires on his 65th birthday, his or her supplementary
retirement allowance starting date shall be deemed to be the Participant’s
Normal Retirement Date under Section 5.01. If the unmarried Participant retires
after his or her 65th birthday, his or her supplemental retirement allowance
starting date shall be deemed to be the Participant’s actual supplemental
retirement allowance benefit commencement date under Section 5.02 hereof.
          The unmarried Participant’s supplementary retirement allowance shall
be paid to the Participant for twenty-four (24) months, unless the Participant
dies during such twenty-four (24) month period or before the second anniversary
of the start of his or her supplementary retirement allowance, in which event,
the deceased Participant’s beneficiary designated under Section 9.02(b) shall
automatically receive a lump sum payment, calculated in accordance with
Section 2.12 as of the date of the Participant’s death, in an amount equal to
the discounted present value of the remainder of the guaranteed 120 monthly
supplementary allowance payments.
          If the unmarried Participant was an officer of the Corporation, his or
her initial supplementary retirement allowance payment shall be made on the
first day of the seventh month immediately following the unmarried Participant’s
retirement. The amount of this initial supplementary retirement allowance shall
be equal to seven (7) times the amount of the unmarried Participant’s monthly
supplementary retirement allowance. The unmarried Participant’s supplementary
retirement allowance shall be paid for an additional seventeen (17)

25



--------------------------------------------------------------------------------



 



months, unless the Participant dies during the twenty-four month period starting
with the date of his retirement, in which event, the lump sum payment to the
deceased Participant’s beneficiary designated under Section 9.02(b), calculated
as of the date of the Participant’s death, shall be made on or as soon as
reasonably practicable after the Participant’s death.
          On or as soon as reasonably practicable on or after the second
anniversary of the start of the Participant’s twenty-four (24) months of
supplementary retirement allowance payments, a lump sum amount shall
automatically be paid to the Participant, if then living, equal to the
Participant’s then total benefit under this SERP, calculated in accordance with
Section 2.12 hereof. This lump sum amount shall be paid to the Participant in
lieu of any other benefit payment of any kind from this SERP. If the Participant
was an officer of the Corporation whose supplementary retirement allowance
payments did not start until the first day of the seventh month immediately
following his/her retirement, the start of his supplementary retirement
allowance for this purpose shall be deemed to be the first day of the month
coincident with or immediately following the Participant’s retirement.
          Payments under this Section 8.05 are subject to the conditions set
forth in Section 14.

8.05A Form of Pension for an Unmarried Participant whose Supplementary Allowance
Starts After December 3, 2006.

          This Section 8.05A shall apply in determining any supplementary
retirement allowance or other benefit that starts after December 31, 2006 for an
unmarried Participant who is entitled to the immediate commencement of a
supplementary retirement allowance under Section 5 or Section 6 of this Plan
(because the unmarried Participant retires, is age 55 or older and has at least
two years or more of Continuous Service or Credited Service). The amount of the
unmarried Participant’s supplementary retirement allowance shall be equal to the
supplementary retirement allowance the unmarried Participant is entitled to
receive under Section 5 or Section 6, whichever is applicable, payable in the
form of a lifetime monthly supplementary allowance with 120 monthly payments of
the supplemental retirement allowance guaranteed. This supplemental retirement
allowance shall be paid to the Participant starting on (or as of) the first day
of the seventh month immediately following the Participant’s retirement. The
amount of this initial supplementary retirement allowance shall be equal to
seven (7) times the unmarried

26



--------------------------------------------------------------------------------



 



Participant’s monthly supplemental retirement allowance. Effective from and
after January 1, 2007, this SERP shall conclusively presume that such a
Participant irrevocably elected the time and form of payment described above.
Therefore, the Participant cannot elect any other time or form of payment.
          If the unmarried Participant is age 55 or older, but not age 65 or
older, his or her supplementary retirement allowance starting date shall be
deemed to be the Participant’s Early Retirement Date under Section 6.01. If the
unmarried Participant retires on his 65th birthday, his or her supplementary
retirement allowance starting date shall be deemed to be the Participant’s
Normal Retirement Date under Section 5.01. If the unmarried Participant retires
after his or her 65th birthday, his or her supplemental retirement allowance
starting date shall be deemed to be the Participant’s actual supplemental
retirement allowance benefit commencement date under Section 5.02 hereof.
          If the unmarried Participant dies during such twenty-four (24) month
period immediately following the Participant’s retirement, the deceased
Participant’s beneficiary designated under Section 9.02(b) shall automatically
receive a lump sum payment, calculated in accordance with Section 2.12,
calculated as of the date of the Participant’s death, in an amount equal to the
discounted present value of the remainder of the guaranteed 120 monthly
supplementary allowance payments.
          On or as soon as reasonably practicable on or after the first day of
the month immediately following the second anniversary of the start of the
Participant’s retirement, a lump sum amount shall automatically be paid to the
Participant, if then living, equal to the Participant’s then total benefit under
this SERP, calculated in accordance with Section 2.12 hereof as of the date of
the Participant’s retirement. This lump sum amount shall be paid to the
Participant in lieu of any other benefit payment of any kind from this SERP.
          Payments under this Section 8.05A are subject to the conditions set
forth in Section 14.

27



--------------------------------------------------------------------------------



 



8.06   Special 2006 Form of Payment Election.

          Notwithstanding the provisions of Section 8.04 or 8.05 of this SERP,
if a Participant’s supplementary retirement allowance started in 2005 or in the
first three months of 2006, pursuant to the election of a form of payment under
either Section 8.01, Section 8.02 or Section 8.03, the Participant shall be
afforded the opportunity to elect in writing on or before March 31, 2006 whether
he or she wants to: (i) receive a lump sum payment in an amount equal to his or
her then total benefit under this SERP, calculated in accordance with
Section 2.12 hereof, determined as of and payable on or as soon as reasonably
practicable after the second anniversary of the start of his or her
supplementary retirement allowance payments; or (ii) continue to receive the
form of supplementary retirement payments he or she elected in 2005 or in the
first three months of 2006. If the retired Participant does not make this
election by March 31, 2006 and the written election is not received by a
designated representative of the Corporation by such date, the form of
supplementary retirement allowance payment elected by the Participant in 2005 or
in the first three months of 2006, will continue to be paid after the second
anniversary of the start of the Participant’s supplementary retirement allowance
payments. Payments pursuant to any election by a Participant under this
Section 8.06 are subject to the conditions set forth in Section 14 until the
second anniversary of the start of the Participant’s supplementary allowance
payments. If the Participant makes the election described in (ii) above in 2005
or in the first three months of 2006 (i.e., continuation of the supplementary
retirement payments elected in 2005 or in the first three months of 2006), then
the provisions of Section 8.01 or Section 8.02 shall continue to apply to such
Participant and his Spouse or, if applicable, beneficiary, notwithstanding the
first sentence in Section 8.01 or Section 8.02, as amended by Amendment No. One
to this SERP. A retired Participant who makes the election described in
(ii) above may not later elect to receive a lump sum payment.

28



--------------------------------------------------------------------------------



 



Section 9 — Death Prior to Retirement

9.01   Death after age 55 but prior to retirement

  a)   In the event that a Participant dies while in the service of the
Corporation after having reached age 55 and having completed at least 2 years of
Continuous or Credited Service, his Spouse shall be entitled to receive an
annual supplementary survivor allowance determined in accordance with
Section 8.01 hereof as if the Participant had retired immediately prior to the
date of his death and, in the case of retirement prior to January 1, 2005, had
not elected an optional form of pension in accordance with Section 8.03.
However, where the survivor benefit under the Qualified Pension Plan is payable
in a lump sum, the survivor pension payable to the Spouse shall be equal to the
pension that could be provided by such lump sum, calculated on an Actuarial
Equivalent Value basis over the survivor’s lifetime.     b)   In the event of
there being no Spouse at the time of death of a Participant referred to in
paragraph a) of this Section 9.01, his beneficiary or, if he has not designated
a beneficiary, his estate shall receive a lump sum equal to the lump sum that
would otherwise have been payable under this SERP to the Participant’s estate as
would be determined under Section 8 if the Participant had retired immediately
prior to the date of his death. However, where the benefit payable to the
designated beneficiary or estate under the Qualified Pension Plan is payable in
a lump sum, any amount payable to the designated beneficiary or estate shall be
equal to such lump sum.     c)   In the event that a Participant who has
terminated his employment and who is entitled to a deferred annual supplementary
retirement allowance in accordance with Section 10 dies after having reached age
55 and prior to payment commencement, his Spouse shall be entitled to receive an
annual supplementary survivor allowance determined in accordance with the
applicable provision in Section 8 hereof as if the Participant had requested
payment commencement of his deferred annual supplementary retirement allowance
on the first day of the calendar month immediately preceding or coinciding with
his date of death.

29



--------------------------------------------------------------------------------



 



      If the Participant is not survived by a Spouse at the time of death, his
estate shall receive a lump sum equal to the lump sum that would otherwise have
been payable under the SERP to the Participant’s estate as would be determined
under Section 8 as if the Participant had requested payment commencement of his
deferred annual supplementary retirement allowance on the first day of the
calendar month immediately preceding or coinciding with his date of death.

9.02   Death before age 55

  a)   In the event that a Participant dies while in service of the Corporation
prior to having reached age 55 but after having completed at least 2 years of
Continuous or Credited Service, his Spouse or, if he is not survived by a
Spouse, his beneficiary or, if he has not named a beneficiary, his estate, shall
receive the lump sum value of the deferred supplementary retirement allowance
that would otherwise have been payable under the SERP, determined under the
applicable provision in Section 10 as if the Participant had voluntarily
terminated his employment with the Corporation. Such lump sum value shall be
calculated in accordance with Section 2.12 as of the date of the Participant’s
death.     b)   In the event that a Participant who has terminated his
employment and who is entitled to a deferred annual supplementary allowance in
accordance with the applicable provision in Section 10 dies prior to having
reached age 55, his Spouse or, if the Participant is not survived by a Spouse,
his beneficiary or, if he has not designated a beneficiary, his estate shall
receive the lump sum value of the deferred supplementary retirement allowance
that would otherwise have been payable under the SERP. Such lump sum value shall
be calculated under Section 2.12 as of the date of the Participant’s death.

9.03   No benefit shall be payable under this SERP following the death of a
Participant prior to having reached age 55 if he has not completed at least
2 years of Continuous or Credited Service.

30



--------------------------------------------------------------------------------



 



Section 10 — Termination of Employment

10.01   Voluntary termination after 2 years of Continuous or Credited Service
and Before Age 55.

          This Section 10.01 only applies to supplementary retirement allowances
that start before January 1, 2005 or any other benefit that is paid before
January 1, 2005.
          A Participant who terminates his service with the Corporation on a
voluntary basis prior to his 55th birthday and provided he has then completed at
least 2 years of Continuous or Credited Service shall be entitled to receive a
deferred annual supplementary retirement allowance the amount of which shall be
determined as provided hereunder.
          The Participant may request that payment commencement of his deferred
annual supplementary retirement allowance start on the first day of any calendar
month during the period between his attainment of age 55 and his Normal
Retirement Date. The amount of the deferred annual supplementary retirement
allowance payable, shall be established based on the payment commencement date
as follows:

  a)   if the payment commencement date is the Participant’s Normal Retirement
Date:

  i)   2% of his Average Pensionable Earnings multiplied by his number of years
of Credited Service; less     ii)   his Basic Pension from the Qualified Pension
Plan, or where such Basic Pension has been commuted, the Basic Pension he would
have received if such commutation had not taken place.

  b)   If the payment commencement date is prior to the Participant’s Normal
Retirement Date:

  i)   2% of his Average Pensionable Earnings multiplied by his number of years
of Credited Service, such amount to be reduced by 0.5 % multiplied by the number
of months the payment commencement date precedes the Participant’s Normal
Retirement Date; less

31



--------------------------------------------------------------------------------



 



  ii)   his Basic Pension from the Qualified Pension Plan, or where such Basic
Pension has been commuted, the Basic Pension he would have received if such
commutation had not taken place.

          The deferred annual supplementary allowance shall be paid in the same
form and in the same manner as the supplementary retirement allowance that would
have been payable if the Participant had retired on his Normal Retirement Date.

10.02   Involuntary termination after 2 years of Continuous or Credited Service
and Before Age 55.

          This Section 10.02 only applies to supplementary retirement allowances
that start before January 1, 2005 or any other benefit that is paid before
January 1, 2005.
          A Participant who, prior to his 55th birthday and provided he has then
completed at least 2 years of Continuous or Credited Service, ceases to be
employed by the Corporation as a result of the termination of his employment
initiated by the Corporation for any reason other than for cause, shall be
entitled to receive a deferred annual supplementary retirement allowance the
amount of which shall be determined as provided hereunder.
          The Participant may request that payment commencement of his deferred
annual supplementary retirement allowance start the first day of any calendar
month during the period between his attainment of age 55 and his Unreduced Early
Retirement Date. For such purpose, the Participant’s Unreduced Early Retirement
Date shall correspond to the earliest date he could have been entitled to an
unreduced supplementary early retirement allowance as provided in Section 6.02,
established as if his termination of employment had not occurred.
          The amount of the deferred annual supplementary retirement allowance
payable, shall be established based on the payment commencement date as follows:

  a)   if the payment commencement date is the Participant’s Unreduced Early
Retirement Date:

  i)   2% of his Average Pensionable Earnings multiplied by his number of years
of Credited Service; less

32



--------------------------------------------------------------------------------



 



  ii)   his Basic Pension from the Qualified Pension Plan, or where such Basic
Pension has been commuted, the Basic Pension he would have received if such
commutation had not taken place.

  b)   If the payment commencement date is prior to the Participant’s Unreduced
Early Retirement Date:

  i)   2% of his Average Pensionable Earnings multiplied by his number of years
of Credited Service, such amount to be reduced by 0.5 % multiplied by the number
of months the payment commencement date precedes the Participant’s Unreduced
Early Retirement Date; less     ii)   his Basic Pension from the Qualified
Pension Plan, or where such Basic Pension has been commuted, the Basic Pension
he would have received if such commutation had not taken place.

               The deferred annual supplementary allowance shall be paid in the
same form and in the same manner as the supplementary retirement allowance that
would have been payable if the Participant had retired on his Normal Retirement
Date.

10.03   No benefit shall be payable under this SERP to a Participant who ceases
to be in the employ of the Corporation prior to his 55th birthday:

  a)   as a result of the termination of his employment by the Corporation for
cause, or     b)   as a result of the termination of his employment for any
reason prior to having completed at least 2 years of Continuous or Credited
Service.

10.04   Termination of Employment Before Age 55 and After December 31, 2004 But
Before January 1, 2007.       Voluntary Termination:

           Effective from and after January 1, 2005 and prior to January 1,
2007, a Participant who voluntarily terminates his service with the Corporation
prior to his 55th birthday and with at least

33



--------------------------------------------------------------------------------



 



2 years of Continuous or Credited Service shall not be entitled to receive an
annual supplementary retirement allowance upon attaining age 55. Rather, the
terminated Participant shall be entitled on or as soon as reasonably practicable
after the later of (i) his 55th birthday, or (ii) the second anniversary of his
termination of employment, to automatically be paid the total value of his or
her then SERP benefit, calculated in accordance with Section 2.12 hereof. If
such a terminated Participant dies before the payment of his SERF benefit and is
survived by a Spouse, the then lump sum value of the deceased former
Participant’s SERP benefit, calculated in accordance with Section 2.12 hereof as
of the date of the Participant’s death, shall be payable to the deceased
Participant’s Spouse, or, if the Participant is not survived by a Spouse, to his
or her designated beneficiary in accordance with Section 9.02(b) hereof. This
death benefit shall be paid on or as soon as reasonably practicable after the
terminated participant’s death. If the deceased former Participant is not
survived by a Spouse and had not designated a beneficiary in accordance with
Section 9.02(b), such benefit shall be paid to the Participant’s estate.
Payments under this Section 10.04 are subject to the conditions in Section 14.
          Involuntary Termination:
          Effective from and after January 1, 2005 and prior to January 1, 2007,
a Participant whose service with the Corporation is involuntarily terminated
prior to his 55th birthday and with at least 2 years of Continuous or Credited
Service shall not be entitled to receive an annual supplementary retirement
allowance on or after the second anniversary of his or her termination of
employment. Rather, the terminated Participant shall be entitled on or as soon
as reasonably practicable after the second anniversary of his termination of
employment, to automatically be paid the total value of his or her then SERP
benefit, calculated in accordance with Section 2.12 hereof. If such a terminated
Participant dies before the second anniversary of his termination of employment
and is survived by a Spouse, the then lump sum value of the deceased former
Participant’s SERP benefit, calculated in accordance with Section 2.12 hereof as
of the date of the Participant’s death, shall be payable to the deceased
Participant’s Spouse, or if the Participant is not survived by a Spouse, to his
or her designated beneficiary in accordance with Section 9.02(b) hereof. This
death benefit shall be paid on or as soon as reasonably practicable after the
terminated Participant’s death. If the deceased former Participant is not
survived by a Spouse

34



--------------------------------------------------------------------------------



 



and had not designated a beneficiary in accordance with Section 9.02(b), such
benefit shall be paid to the Participant’s estate.
           Payments under this Section 10.04 are subject to the conditions in
Section 14.

10.05   Termination of Employment After December 31, 2006 and Before Age 55.    
  Voluntary Termination.

           Effective from and after January 1, 2007, a Participant who
voluntarily terminates his service with the Corporation prior to this 55th
birthday and with at least 2 years of Continuous or Credited Service shall not
be entitled to receive an annual supplementary retirement allowance upon
attaining age 55. Rather, the terminated Participant shall be entitled on or as
soon as reasonably practicable after the later of (i) his 55th birthday, or
(ii) the second anniversary of his termination of employment, to automatically
be paid the total value of his or her then SERP benefit, calculated in
accordance with Section 2.12. If such a terminated Participant dies before the
payment of his SERP benefit and is survived by a Spouse, the then lump sum value
of the deceased Participant’s SERP benefit, shall be payable to the deceased
Participant’s Spouse, or, if the Participant is not survived by a Spouse, to his
or her designated beneficiary, in accordance with Section 9.02(b) hereof. This
death benefit shall be paid on or as soon as reasonably practicable after the
terminated Participant’s death. If the deceased former Participant is not
survived by a Spouse and had not designated a beneficiary in accordance with
Section 9.02(b), such benefit shall be paid to the Participant’s estate.
Payments under this Section 10.05 are subject to the conditions in Section 14.
          Involuntary Termination:
          Effective from and after January 1, 2007, a Participant whose service
with the Corporation is involuntarily terminated prior to his 55th birthday and
with at least 2 years of Continuous or Credited Service shall not be entitled to
receive an annual supplementary retirement allowance on or after the second
anniversary of his or her termination of employment. Rather, the terminated
Participant shall be entitled on or as soon as reasonably practicable after the
second anniversary of his termination of employment, to automatically be paid
the total value of his or her then SERP benefit, calculated in accordance with
Section 2.12 hereof based on the

35



--------------------------------------------------------------------------------



 



Participant’s nearest age as of the second anniversary of the Participant’s
termination of employment. If such a terminated Participant dies before the
second anniversary of his termination of employment and is survived by a Spouse,
the then lump sum value of the deceased former Participant’s SERP benefit, shall
be payable to the deceased Participant’s Spouse, or if the Participant is not
survived by a Spouse, to his or her designated beneficiary in accordance with
Section 9.02(b) hereof. This death benefit shall be paid on or as soon as
reasonably practicable after the terminated Participant’s death. If the deceased
former Participant is not survived by a Spouse and had not designated a
beneficiary under Section 9.02(b), such benefit shall be paid to the
Participant’s estate.
             Payments under this Section 10.05 are subject to the conditions in
Section 14.

36



--------------------------------------------------------------------------------



 



Section 11 — Increase in Benefits under Qualified Pension Plan

11.01   Any ad hoc increases in the pension payments made under the Qualified
Pension Plan to a retired Participant, or in the case of his death, to his
surviving Spouse, will not have the effect of reducing benefits otherwise
payable under this SERP.   11.02   Any automatic annual increases in the pension
payments made under the Qualified Pension Plan, or deemed to have been made if
the benefits have been commuted or paid in a lump sum, to a retired Participant,
or in the case of his death, to his surviving Spouse, will have the effect of
reducing benefits otherwise payable under this SERP.   11.03   Effective July 1,
2001, monthly supplementary allowances paid under this SERP, shall be increased
by a percentage per the following table:

          Year of Retirement   Percentage Increase   1999    
1.72%
       
 
  2000    
1.72% divided by 12 and multiplied by the number of months between the lifetime
supplementary retirement allowance benefit commencement date and December 31,
2000.

37



--------------------------------------------------------------------------------



 



Section 12 — Commutation of Benefits
This Section 12 only applies to any commuted lump sum supplementary retirement
allowance that was paid prior to January 1, 2005.

12.01   Any supplementary retirement allowance or deferred supplementary
retirement allowance payable under this SERP in the form of monthly payments
may, at the discretion of the Corporation and subject to the approval of the
Participant or, following his death, of his Spouse, be paid in a lump sum,
calculated in accordance with the Corporation’s policy.   12.02   Any
commutation of benefits otherwise payable under this SERP shall, unless it is
decided otherwise by the Corporation at its entire discretion, not be permitted
during the first 2 years following the Participant’s retirement or termination
of employment. Furthermore, the corporation may require that the Participant or
other beneficiary of a benefit under this SERP submit satisfactory evidence of
good health before any such benefit is commuted.

38



--------------------------------------------------------------------------------



 



Section 13 — Service Outside United States

13.01   In the event that a Participant’s employment includes periods of service
with Abitibi Consolidated Sales Corporation or any subsidiary or associated
company listed in Appendix A (hereinafter called “U.S. Service”) and periods of
service in another country with any affiliated company or any subsidiary or
associated company of the Corporation (hereinafter called “non-U.S. Service”),
for the determination of the Participant’s supplementary benefits hereunder, the
following provisions shall apply:

  a)   the Participant’s Credited Service shall include his periods of non-U.S.
Service during which he continued to accrue credited service under the Qualified
Pension Plan plus any other period of non-U.S. Service as approved by the
Corporation;     b)   for purposes of calculating the Participant’s Average
Pensionable Earnings, the Participant’s base salary and annual bonus for his
non-U.S. Service shall be established in accordance with the administrative
policies and practices of the Corporation.

39



--------------------------------------------------------------------------------



 



Section 14 — Conditions for Payment

14.01   Notwithstanding anything herein contained to the contrary, no amount of
benefit shall be payable or continued to be paid pursuant to this SERP in the
event that during his employment with the Corporation or during a period of
2 years following his termination of employment or retirement, the Participant,
directly or indirectly, without the consent of the Corporation:

  a)   engages in or becomes interested as a principal, agent, officer,
employee, manager, advisor, financial backer, shareholder (except as a passive
investor in a public corporation) or in any other capacity whatsoever in a
business which may be fairly regarded as being in competition with the business
of the Corporation; or     b)   assists financially or in any manner whatsoever
any person, firm, association or corporation, whether as principal, agent,
officer, employee, manager, advisor, financial backer, shareholder (except as a
passive investor in a public corporation) or in any capacity whatsoever to enter
into, develop, carry on or maintain a business, which may fairly be regarded as
being in competition with the business of the Corporation.

14.02   Furthermore, notwithstanding anything herein contained to the contrary,
no amount of benefit shall be payable or continued to be paid pursuant to this
SERP in the event that during his employment with the Corporation or at any time
thereafter, the Participant fails to keep confidential any information of a
confidential or proprietary nature concerning the Corporation, its subsidiaries
and affiliates and their respective operations, assets, finances, business and
affairs or uses such information for personal advantage, provided that nothing
herein shall prevent the Participant from disclosing information which is
publicly available or which is required to be disclosed under appropriate
statutes, rules or law or legal process. Furthermore, in the event that a lump
sum has been paid to a participant pursuant to Section 8 or Section 10 and the
provisions of this Section 14.02 have been or subsequently are violated, the
participant will be required to remit payment of the lump sum to
Abitibi-Consolidated Inc. or its successor.

40



--------------------------------------------------------------------------------



 



In the event of doubt regarding the confidentiality of any information, the
Participant must verify the confidentiality nature of the information with the
Corporation.


41



--------------------------------------------------------------------------------



 



Section 15 — General Provisions

15.01   Proof of Age       Any Participant or Spouse entitled to benefits
hereunder shall, upon request, furnish proof of age satisfactory to the
Corporation. In the case that the age of the Participant or his Spouse is found
to be inexact, the Corporation is authorized to adjust benefits accordingly.  
15.02   Executive Employee Rights       The implementation of this SERP shall
not constitute an enlargement of any rights which a Participant had apart from
his membership in this SERP. The benefits conferred herein shall not be used to
increase damages in respect of the dismissal or termination of employment of any
Participant.   15.03   Non Alienation       Benefits payable under this SERP are
not subject to:

  a)   assignment, alienation, anticipation, surrender or any other form of
transfer (including, but not limited to, an assignment pursuant to a domestic
relations order); or     b)   execution, seizure, garnishment, attachment or any
other form of attachment.

      Notwithstanding the above, a Participant can waive his entitlement to
benefit payments under this SERP and the Corporation may offset a Participant’s
SERP benefits by the amount of any financial obligation a Participant owes to
the Corporation.

15.04   Non Commutability of Benefits       The benefits provided under this
SERP shall not be capable of surrender or commutation except as provided herein.

42



--------------------------------------------------------------------------------



 



15.05   Records       Wherever the records of the Corporation are used for the
purpose of this SERP, such record shall be considered conclusive of the facts
with which they are concerned unless and until they are proven to be in error.  
15.06   In competency       If, in the opinion of the Corporation, any person
receiving or entitled to receive a benefit under the terms of this SERP is, as a
result of physical and mental infirmity, incapable of managing his affairs, the
Corporation may authorize any payment to which such person is entitled to be
made to a curator or administrator appointed by the Court or in the absence of
any such person, payment shall be made to his Spouse, children or other person
on his behalf and such payment shall be in complete discharge of the obligations
of the Corporation under this SERP to make such payment.   15.07  
Interpretation

  a)   The provisions of this SERP shall be interpreted in accordance with the
laws of the State of New York, to the extent not preempted by federal laws, and
shall be binding upon and inure to the benefit of the Corporation and its
successors and assigns.     b)   Headings wherever used herein are for reference
purposes only and do not limit or extend the meaning of any provisions of this
SERP.

15.08   Severability

Should any of the provisions of this SERP and/or its conditions be illegal or
not enforceable, it or they shall be considered severable and the SERP and the
remaining conditions shall remain in full force and effect and be binding upon
the parties as though the said provision or provisions have never been included.

43



--------------------------------------------------------------------------------



 



15.09   Currency       All benefits payable under the SERP shall be in United
States Currency.   15.10   Taxability of Benefits       All benefits under this
SERP shall be subject to applicable withholding tax and reporting pursuant to
the U.S. Internal Revenue Code and any other applicable law.   15.11   Gender
and Number.       Except as otherwise indicated by the context, any masculine
and feminine terminology shall include the opposite gender, and the definition
of any term in the singular or plural shall include the opposite number.

44



--------------------------------------------------------------------------------



 



Section 16 — Administration

16.01   The Corporation shall decide on all matters relating to the
interpretation, administration and application of this SERP, consistent with the
provisions of this SERP and such interpretation or performance, fairly and
reasonably done, shall be final and conclusive.

45



--------------------------------------------------------------------------------



 



Section 17 — Future of the Plan

17.01   Notwithstanding anything to the contrary herein, the Corporation
reserves the right to amend or terminate this SERP, including the right to amend
the SERP, retroactively, if necessary, to comply with applicable law including,
but not limited to, compliance with Section 409A of the U. S. Internal Revenue
Code. Any amendment or decision to terminate this SERP shall be communicated in
writing by the Corporation to the affected Participants indicating the effective
date of such amendment or termination of this SERP which shall not precede the
date that such communication is given to the Participants unless a retroactive
amendment is required to comply with applicable law including, but not limited
to, Section 409A of the U.S. Internal Revenue Code. No such amendment shall have
the effect of reducing the amount or value of benefits accrued by the
Participants under this SERP prior to the effective date of such amendment.

17.02   In the event this SERP is terminated as of a given date by a decision of
the Corporation as provided for under Section 17.01 and the conditions set forth
in Section 17.03 are satisfied, then the following provisions shall apply:

  a)   an active Participant who has reached 55 years of age shall be deemed,
for the purpose of this SERP, to have retired on the date of the termination of
the SERP (the “Termination Date”), and shall be entitled to supplementary
retirement benefits determined in accordance with Section 5 or 6, as the case
may be;     b)   an active Participant who has not yet reached age 55 shall be
deemed, for the purpose of this SERP, to have terminated his employment on the
Termination Date as a result of a Corporation initiated termination of
employment and shall be entitled to supplementary retirement benefits determined
in accordance with Section 10.05 hereof;     c)   the supplementary retirement
benefits to which a Participant is entitled to or deemed to be entitled to under
to Section 17.02 a) or b), as the case may be, shall be paid in an amount equal
to the lump sum value of such supplementary benefits, calculated in accordance
with Section 2.12 hereof;

46



--------------------------------------------------------------------------------



 



  d)   any other benefit to which a Participant, Spouse or beneficiary is
entitled under this Plan in a lump sum payment, shall be paid;     e)   any
annuity benefit to which a Participant, spouse or beneficiary is entitled under
this Plan may, at the sole discretion of the Corporation, be provided by the
purchase of an annuity from a commercial life insurance company.     f)   the
obligations of the Participant pursuant to Section 14.01 and Section 14.02 shall
be waived as of the Termination Date.

17.03   The lump sum payments described in Section 17.02(c) shall only be made
if (i) either the requirements set forth in Section 17.03(a) or Section 17.03(b)
are satisfied, and (ii) the conditions set forth in Section 17.03(c) are also
satisfied.

  a)   the plan termination is made within twelve months of a corporate
dissolution, taxed under U.S. Internal Revenue Code Section 331 or with the
approval of a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(l)(A),
provided the lump sum payment amounts are included in gross income in the latest
of-

  (1)   the calendar year in which the plan termination occurs;     (2)   the
first calendar year in which the lump sum payment is no longer subject to a
substantial risk of forfeiture; or     (3)   the first calendar year in which
the payment is administratively practicable.

  b)   The plan termination is made within the thirty (30) days preceding or the
twelve months following a Change of Control, as defined in Section 2.05.     c)
  Additional Conditions

  (1)   The corporation also terminates all the other non-account balance plans
that apply to the affected participants that are subject to U.S. Internal
Revenue Code Section 409A;

47



--------------------------------------------------------------------------------



 



  (2)   The plan termination does not occur proximate to a downturn in the
financial health of the Corporation or its successor;     (3)   The lump sum
payments provided in Section 17.02 are not made until at least twelve months
after all the actions required to terminate the Plan have been taken and are
made within twenty-four months after such actions have been taken;     (4)   The
Corporation or its successor does not establish a new non-account balance plan
that is subject to U.S. Internal Revenue Code Section 409A at any time within
three years after the date all actions are taken to terminate this Plan;     (5)
  The Corporation satisfies any other conditions that may be prescribed by the
Commissioner of the Internal Revenue in this regard that is prescribed in
generally applicable guidance that is published in the Internal Revenue
Bulletin.

48



--------------------------------------------------------------------------------



 



Appendix A
List of Participating Subsidiaries or Associated Companies
Abitibi-Consolidated Corp. (formerly Donohue Industries Inc.)
Abitibi Consolidated Sales Corporation
Augusta Newsprint Corporation
Alabama River Pulp Company, Inc.

A-1



--------------------------------------------------------------------------------



 



Appendix B
Additional Credited Service or Credited Service
for periods otherwise not covered in this SERP

          Participants   Additional Credited Service   Credited Service Date
Larry Stanley
  —   1/1/1984
 
       
John Weaver
  5.00 years   N/A
 
       
Darryl Wharton
  Earns one additional year of   N/A
 
  service per year beginning    
 
  January 1, 2003 to a maximum    
 
  of 5 additional years.    
 
       
Richard Zgol
  5.00 years   N/A

B-1



--------------------------------------------------------------------------------



 



Appendix C
Executive Employee who held an MSBA and elected to convert his defined benefit
entitlement under the prior Abitibi-Price Inc. Registered Pension Plan to a
defined
contribution entitlement on January 1, 1996
Robert Collez

C-1



--------------------------------------------------------------------------------



 



     Appendix D
Formula for calculating the interest rate assumption under Section 2.12 for lump
sum
benefit payments made after May 6, 2007
     The interest rate shall be the average of adjusted yields for 10-year and
30-year U.S. Treasury Bonds. The adjustments to each yield shall include:

  (1)   an annualization rate;     (2)   a gross-up of five-tenths percent
(0.50%);     (3)   a gross-up of the longest Treasury Bond yield of the
difference between the two yields; and     (4)   a rounding of the blended yield
to the nearest twenty-five one hundredths of a percent (0.25%).

     This interest rate assumption shall be calculated as of the last business
day of each calendar year to be used in the immediately following calendar year.
     An example of this assumed interest rate, based on December 29, 2006
Treasury Bond interest rates, adjusted as described above to make the
methodology for determining this assumed interest rate similar to the
methodology used for Canadian SERP purposes, is set forth below:

                      10 Years   30 Years
U.S. Treasury Bond Rates:
    4.704 %     4.811 %
Annualization:
    0.055 %     0.058 %      
 
    4.759 %     4.869 %
First Gross Up*
    0.500 %     0.500 %      
 
    5.259 %     5.369 %
Second Gross Up*
    0.000 %     0.055 %      
 
    5.259 %     5.424 %

          Average 5.289 %**
 
        Rounded 5.250 %

 

*   The two gross up adjustments are intended to make the methodology for
determining this assumed interest rate similar to the methodology used for
Canadian SERP purposes.   **   The average interest rate is a weighted average
of the resulting adjusted rates with gross up. The weighting is determined so
the weighted modified duration of the pre-adjusted Treasury yields results in a
modified duration similar to the weighted modified duration of the underlying
Canadian yields used for Canadian SERP purposes.

D-1